           Case 4:18-cr-00223-RCC-DTF Document 352 Filed 10/15/19 Page 1 of 2



                                     DISTRICT JUDGE'S MINUTES
                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF ARIZONA – TUCSON
U.S. District Judge: Raner C. Collins             Date: October 15, 2019
USA v. Scott Daniel Warren                        Case Number: CR-18-00223-001-TUC-RCC (DTF)

Assistant U.S. Attorneys: Anna Wright and Nathaniel Walters
Attorneys for Defendant: Gregory John Kuykendall and Amy Knight, Retained
Interpreter: N/A
Deputy Clerk: Rose Chavez                   Court Reporter: Erica McQuillen
Defendant: ☒ Present        ☒ Released


MOTION HEARING:

Minute entry for hearing on all outstanding motions as to Scott Daniel Warren held 10/15/2019.

Counsel present their arguments to the Court.

IT IS ORDERED the following motions are taken Under Advisement:

Defendant’s Motion in Limine to Preclude Conspiracy Evidence (Doc. 315)

Defendant’s Motion in Limine - Evidence of Possible Bias Or Prejudice Affecting
Government Witnesses (Doc. 320)

Defendant’s Motion in Limine - Informed Consent Hypotheticals (Doc. 323)
Defendant’s Motion in Limine - Exercise of Constitutional Rights (Doc. 324)

Government’s Motion in Limine to Preclude Testimony Regarding an Advice of Counsel
Defense (Doc.327)

Government’s Motion for Reconsideration of Prior Ruling Regarding Use of Defendant’s
Prior Testimony for Impeachment (Doc. 328)

Government’s Motion to Appoint Counsel for Susannah Brown (Doc. 336)

Defendant’s Motion in Limine - Allow Use of Prior Testimony (Doc. 340)

Government states it has received notes therefore the Government’s Motion to Compel
Disclosure of Witness Statements Pursuant to Rule 26.2 (Doc. 345) is MOOT.

The Court anticipates the jury questionnaires will be provided to counsel by the end of this week.
           Case 4:18-cr-00223-RCC-DTF Document 352 Filed 10/15/19 Page 2 of 2

USA v. Scott Daniel Warren                                                    Date: October 15, 2019
Case Number: CR-18-00223-001-TUC-RCC (DTF)                                                Page 2 of 2

Counsel approach sidebar to discuss scheduling issues with the Court.

The Government makes a record regarding the misdemeanor plea offer which expires today.

The Court sets Status and Motion Hearing before this Court for 10/28/19 at 1:30 P.M. to discuss jury
questionnaires

                                                             Motion Hearing: 1 hr 41 mins
                                                             Start: 1:30 p.m. - Stop: 3:11 p.m.
